                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                     Crim. Action No.: 3:17-cr-00452 (PGS)
                      Plaintiff

               v.                                           MEMORANDUM
                                                             AND ORDER
 EDUARDO BARRAGAN-ZUNINGA,                             DENYING MODIFICATION OF
                                                              SENTENCE
                      Defendant.




       THIS MATTER comes before the Court on Defendant Eduardo Barragan-Zuninga’s

(Barragan) motions for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF Nos.

53, 54.) Barragan contends that compassionate release is appropriate in his case given the spread

of COVID-19 at FCI Safford; combined with Barragan’s pre-existing medical conditions

(achalasia, gastroesophageal reflux disease, and high blood pressure), which place him at

increased risk of severe illness if re-infected. Both parties acknowledge that Barragan exhausted

his administrative remedies.

                                                I.

       A court may grant a compassionate release motion if the criteria in 18 U.S.C. § 3582(c)

are satisfied. When an inmate has exhausted his administrative remedies, a court may reduce an

inmate's sentence if the modification is justified by “extraordinary and compelling reasons” and

“is consistent with applicable policy statements issued by the Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A)(i). According to the Sentencing Commission’s policy statement, a

defendant’s medical condition, age, family circumstances, or “other reasons” may be grounds to




                                                1
find that “extraordinary and compelling reasons” for compassionate release exist. U.S. Sent’g

Guidelines Manual (USSG) § 1B1.13 cmt. n.1(A)-(D) (U.S. Sent’g Comm’n 2018).

       Courts have considered what “other reasons” are sufficient to warrant release under the

“extraordinary and compelling” provision. In light of the COVID-19 pandemic, courts have

often, but not always, deferred to the CDC’s list of underlying medical conditions that increase

one’s risk of severe illness from the virus. See, e.g., United States v. Henderson, No. CR 15-

0329 (ES), 2020 WL 5055081 at *4 (D.N.J. Aug. 26, 2020). However, the Third Circuit has

held that “the mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594 at *597 (3d Cir. 2020).

       Even if extraordinary and compelling circumstances for compassionate release are

present, a court may deny the requested relief if the 18 U.S.C. § 3553(a) factors do not weigh in

favor of the defendant’s release. See, e.g., United States v. Pawlowski, 967 F.3d 327 at *330 (3d

Cir. 2020).

                                                 II.

       By way of background, Barragan pleaded guilty to conspiracy to distribute and possess

with intent to distribute 1 kilogram or more of heroin and to distribute and possess with intent to

distribute a quantity of cocaine contrary to 21 U.S.C. § 841(a)(1), 21 U.S.C. § 841 (b)(1)(A), and

21 U.S.C. § 846. (PSR at ¶ 4.) The instant offense involved 4,987.71 grams of cocaine and

3,997.11 grams of heroin. The presentence report found these offenses yielded a guideline level

of 31, and a criminal history category of II. (Id. at ¶ 43.) There were no firearms involved in the

offense. On April 19, 2018, this Court sentenced Barragan to 120 months imprisonment and five



                                                 2
years of supervised release. (Judgement, ECF No. 52.) Barragan is presently serving his

sentence at FCI Safford, in Safford, Arizona. His projected release date is November 7, 2026.

(Gov’t. Br. 2, ECF No. 55.) Barragan is 34 years of age.

       Although there was a severe breakout of COVID-19 at Safford in the early part of this

year, presently there are zero positive cases, and there is an ongoing vaccination program. See

COVID-19 Update, Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

July 7, 2021).

       More specifically, with regard to Barragan, he suffered with COVID-19 from December,

2020 through January 9, 2021. In addition, on May 4, 2021, Barragan refused the Moderna

COVID-19 vaccine. (BOP Immunization record, Gov’t Ex. A at 1).

                                                  III.

       Barragan argues that his current medical conditions place him at a higher risk of

becoming re-infected by COVID-19 and suffering with severe symptoms. The evidence is not

conclusive. For instance, Barragan argues that he suffers with hypertension, and he points to

several medical records showing blood pressure readings exceeding 130/80. However, there is

no such hypertension diagnosis by any BOP physician (Def. Ex. D at 5), and it is not being

treated on a regular basis (Def. Ex. C. at 45).

       In addition, Barragan suffers with gastroesophageal reflux disease and he argues that his

use of proton pump inhibitors (a medication to reduce stomach acid) further increases his

COVID-19 risk. (Def. Br. 3). However, this ailment and the use of this drug does not appear on

the CDC’s list of medical conditions that increases one’s risk of severe illness. See United States

v. Henderson, 2020 WL 5055081 at *4 (D.N.J. Aug. 26, 2020). As such, Barragan has not

proven that extraordinary medical issues exist.



                                                   3
          Furthermore, Barragan refused the Moderna COVID-19 vaccine, like other courts, this

refusal demonstrates that Barragan has voluntarily forgone an opportunity for self-care offered

by the BOP. See United States v. Baeza-Vargas, No. CR-10-00448, 2021 WL 1250349, at *3 (D.

Ariz. Apr. 5, 2021); United States v. Fitzpatrick, No. CR 19-357, 2021 WL 2201683 at *4

(D.N.J. May 28, 2021); See, e.g. United States v. Muntasir, No. CR 09-245, 2021 WL 2201651

at *5 (D.N.J. May 27, 2021). Although Barragan has a right to refuse the vaccine, it does not

comport with common sense that his refusal of a highly efficacious vaccine should be excluded

from the analysis of whether Barragan is entitled to a modification of his sentence. See United

States v. Ortiz, No. 5:18-CR-00264, 2021 WL 1422816, at *4 (E.D. Pa. Apr. 15, 2021); United

States v. Robinson, No. CR 16-94, 2021 WL 719658 at *1 (W.D. Pa. Feb. 23, 2021).

          For the foregoing reasons, Barragan’s request to modify his term of incarceration is

denied.

                                                 ORDER

          THIS MATTER having come before the Court on Defendant Eduardo Barragan-Zuninga’s

Motions for Compassionate Release, (ECF Nos. 53, 54); and the Court having carefully reviewed

and taken into consideration the submissions of the parties, as well as the arguments and exhibits

therein presented; and for good cause shown; and for all of the foregoing reasons;

          IT IS on this 8th day of July, 2021,

          ORDERED that Defendant’s motions for compassionate release, (ECF Nos. 53, 54), are

DENIED.



                                         s/Peter G. Sheridan
                                         PETER G. SHERIDAN, U.S.D.J.




                                                   4
